9t12t2019                                                                       ecoshield_new_york-document-454755.jp9




                      k you,,id

                    'n**    1$rJ
                                i);   t
                                                                                                                         lriii
                         Name:l           g                                                                              llltt.ti, i.1=

                                                                                                                         i4il l1.t1t1tt


             :;*;*i*     pi";
                              '1

                                                  Youi ecoSiriet* ie
                                                  covers youf home




                                                  1




                Ese C*ctb scruicq              This servlee           witl take plafe jfl
                                                                           nowandrsa
                                              ffifj;f
                                                         :   ',   '


                                              f   *erio$er




                                              ffi #

https://mail.google.com/mail/u/0/?tab=wm&ogbl#searchiyutkin?projector=                  1
Paul Quatinetz                                                                                      pq   uatinetz@aol. com
                                                                                                    (914)32s-90s2 | l9r4\41 2-5485
2 Meadow Rd                                                                                         Notes:
Scarsdale, NY 10583



  *qF American Roach                          'S   Clover                                             N4ice/rlats                                    "!a      Silverf ish
                                                                  N4ites
                                                                                               .#                                                     ')tk-
  .dE: Argentine Ants                                                                                     lt pedes                                         - ftugs
                                                                                                                                                           5ow
                                            x.     crickets                                    d[4                                                    'P'-
                                                                                                                                                       '..

                                            \4u*                                                      odorous nnts                                    {'      spiders
   {$,       Box Elders                            Earwigs                                     f:ff
             Centipedes                      q-Hornets                                          4S.t Oriental    Roaches                              '?f,q wasps
  ,y'


       "'l          Your first two treatments must be                               if!   l        Pest activity levels will continue to decrease as future exterior treatments
       S      within 30 to 45 days of each other in                    :i;                         are performed. These treatments will establish and maintain a protective
     "                                                                                             barrier around your home. In between regular treatments, if you see more
              order to break the egg cycle. The first
          \" treatment will flush adult pests from                                                 than the occasional pest, please call for a free re-service.
    \,
            . nestrng and breeding sites while the                     {.r


 second will help control newly hatched and
 persistent pests.



                                                                       reffiffiKffilKrcffiffi#ffi
                                                                             (s)160.00        (s)160.00                                                                                (s)160.00

                                                                       ruffinru#wr.lqffiiwHtw,rew                    (   s)   160.00                                                   (s)   1   60.00



Full Initial Service Charge                                            Servrce Charge:                                                         'o   Black Widow & Brown Recluse              Service     Free
Initial Discount:                                            $350 Tax (0%):                                                     $   160.00
                                                     (   $   1e0)                                                                    $0.00   dE' f ire Ant Re-services                                   Free
                                                                       Recurring Total                                                      q&lndoor
5uO tOtat:                                                                                                                             s160              Flea & fick Servrce                             Free
Iax (0%):                                          $ 1   60.00
                                                         50.00
                                                                                                                                             S&or,dool.          Flea & Tick Service                     Free
lnitial Total:
                                                             $   160                                                                                                                                         300
                                                                                                                                              'gt   German Roach Service                                 $


                                                                                                                                                    Scorpion                                             Free




                                                                                                      Paul Quatinetz                         Credit card # ***+*+*****+2200
                                                                                                                                             Expires:09/18
                                                                                                      I authorize Ecoshield New York to automatically bill my debit/credit card upon
                                                                                                      completion of each service.l Pq                 I




 Signed on: Tuesday, 07       l3Il20l8
                             This agreement is for an initial period of L2 Months.
    ----Original Message----
    From: pquatinetz <pquatineiz@aai.com>
    To: chandler <chancii er@*cosh ield pesi. cc nr>
    Sent: Mon, Sep '10, 2018 9:54 am
    Subject: cancellation of service
                                                                                EYHIE                     tr B
    To Whom it May Concern:
    You are on notice that I am cancelling your services immediately.
    The people from the Long lsland franchise who came to my house misrepresented the services and the price. I never
    signed a contract for 160 per month! They perform their so-called service on3l4 acre in less than 5 minutes. The wasp
    nests are still infested. I did a better job myself with a can I bought at Home Depot.

    I copied and pasted the emarl receipt I received. See below.

    Paul Quatinetz
    Please Confirm the cancellation ASAP



https://mail.google.com/mail/u/0?tk=22a983955"9v;s\ /=pt&search=all&permthid=thread-f%3A1   637885989381727386%7 CmsgJ%341637885989381   ..   .   112
   P0 Box 1,P51
   Dept s l,la58l,
   0aks. PA 11q5t
                                                                                                                               ffipgfro         uYy7r
   ililil|ilililtlilffit|il|ilil   il|||   I|   ||ililil   ll       ilil | ill
                                                                |
                                                                                                                                Solutions, LLC.
   June 10,2019

                                                                                                              Creditor to Whom the Debt is Owed: EcoShield Pest Control
                                                                                                                                                 - New York City
                                                                                                              Telephone:                         (855) 828-4489
                                                                                                              Reference #:                       519661
   l,tlll,ll,lilll,,l,,,,l,l1lllll,1l,llll,lltl,,,l11lt,llllllltll 115e4-1s                                   Account #:                         180631-166350
             n_,,r .,,_r; -^!_                                                                                Principal:                                             $205.00
  ftffi
  tr'fd
               :"il:";;; "i;= "                                                                               Balance          Due:                                  $205'oo
               Scansdale NY 1,0581-?t1,1


    Dear Paul Quatinetz

    This account has been referred to our office for collection. Our client EcoShield Pest Control - New York City
    has requested our involvement in the unresolved account indicated above. Our request for resolution does not
    affect your right to dispute this debt. ln an effort to resolve this matter, please send your payment directly to
    our client using the remittance below, or send all other correspondence to this agency.
                     This is an attempt to collect a debt, Any information obtained will be used for that purpose.
                                             This communication is from a debt collector.
                                                                       Send all correspondence, otherthan payments to:
                                                                                           Optio Solutions, LLC,
                                                                     1444 N McDowell Blvd' Petaluma, CA 94954-6515
                                                                         Tel (866) 401-0788"Fax (707) 793-5720
                                                                           Business Hours: 8am- 5Pm PST M-F

    Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or
    any portion thereof, this office will assume this debt is valid. lf you notify this office in writing within 30 days
    from receiving this notice that you dispute the validity of this debt or any portion thereof, this office will obtain
    verification of the debt or obtain a copy of a judgment against you and have such verification or judgment
    mailed to you. lf you request of this office in writing within 30 days after receiving this notice, this office will
    provide you with the name and address of the original creditor if different from the current creditor,




                                                    NOTICE: SEE REVERSE SIDE FOR IMPORTANT                                             INFORMATION                                    115e4-r1-'15


                                                                            IMPORTANT: DETACH HERE AI'ID RETURN THIS PORTION WITH YOUR PAYMENT


                                                                                                                                IF PAYING BY   VISA OR iIASTERCAND. FILL OUT SELO$/
     Paul Quatinetz
     2 Meadow Rd                                                                                                                nu,r   lEEl                         luosreo"o*   S,
     Scarsdale NY 10583-7619                                                                                   l^no   |ffiFF                                    I     UP.9ArE


                                                                                                               616NAME                                                                 rFUnE   (fin r.r   codr j




                                                                                                              MAKE CHECK OR MONEY ORDER PAYABLE TO:
     Balance       Due:                         $205.00
     Account       #:                           18063'1-166350
     Reference      #:                          5'19661
                                                                                                              EcoShield Pest Control - New York City
                                                                                                                          f
                                                                                                              2250 Germann Rd
                                                                                                              Suite 12
                                                                                                              Chandler AZ 85286

 1or1                                                                                                         ll"l,'l'l','l'll,,l,,ll,,,,,lll
H'ti*,#i                                                                                                                                                                              115e4'11-15
                    We are required under state law to notify consumers of the following   rights.          fr/f-l t P tT
          Thislistdoesnotcontainacompletelistof        rightsconsumershaveunderstateandfederal law.         \-7'' ll)l   I
               Please find below important additional information for residents of ihe following states:

CALIFORNIA: As required by law, you are hereby notified that a negative credit report reflecting on your credit
record may be submitted to a credit reporting agency if you fail to fulfill the terms of your credit obligations.

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require
that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may
not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or
misleading statements or call you at work if they know or have reason to know that you may not receive personal
calls at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about
your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more
information about debt collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP or
wvnil.ftg.qov.

Non Profit Credit Counseling Services may be available in your area.

COLORADO: A consumer has the right to request in writing ihat a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt collector or
collection agency from taking any other action authorized by law to collect the debt. The agency's local address and
telephone number is 80 Garden Center, SLrite 3, Broomfield, CO 80020, 303 920 4763. FOR INFORMATION
ABOUT THE COLORADO FAtR DEBT COLLECTTON PRACTICES ACT, SEE WWW.COAG.GOVCAR.

MASSACHUSETTS: NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or oral request that
telephone calls regarding your debt not be made to you at your place of employment. Any such oral request will be
valid for only ten days unless you provide written confirmation of the request postmarked or delivered within seven
days of such request. You may terminate this request by writing to the debt collector.

MINNESOTA: This collection agency is licensed by the Minnesota Departmeni of Commerce.

NEVADA: lf you pay or agree to pay the debt or any portion of the debt, the payment or agreement to pay may be
construed as: (1) an acknowledgement of the debt by you; and (2) a waiver by you of any applicable statute of
limitations set forth in NRS 11.190 that othenruise precludes the collection of the debl. lf you do not understand or
have questions concerning your legal rights or obligations relating to the debt, you should seek legal advice.

NEW YORK: New York City Department of Consumer Affairs License number 1254605. Call back name and phone
number: Bruce Hotaling at (800) 433-5709 during normal business hours,

Debt collectors, in accordance with the Fair Debt Collection Practices Act, 15 U.S.C. S 1692 et seq., are prohibited
from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited to: a) the use or
threat of violence, b) the use of obscene or profane language; and c) repeated phone calls made with the intent to
annoy, abuse, or harass. lf a creditor or debt collector receives a money judgment against you in court, state and
federal laws may prevent the following types of income from being taken to pay the debt: 1) Supplemental Security
Income (SSl); 2) Social Security; 3) public assistance (welfare); 4) spousal support, maintenance (alimony) or child
support; 5) unemployment benefits; 6) disability benefits; 7) workers' compensation benefils; 8) public or private
pensions; 9) veterans'benefits; 10) federalstudent loans, federalstudent grants, and federalwork study funds; and
 11) ninety percent of your wages or salary earned in the last sixty days.

NORTH CAROLINA: NC Dept, Ins. Permit # 4502

TENNESSEE: This collection agency is licensed by the Collection Service Board of the Department of Commerce
and lnsurance.

UTAH: As required by Utah law, you are hereby notified that a negative credit report reflecting on your credit record
may be submitted to a credit reporting agency if you fail to fulfill the terms of your credit obligations,
